Citation Nr: 1219769	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis (claimed as skin cancers), to include as secondary to radiation exposure.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia.

3.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease, to include as secondary to herbicide exposure and to include as secondary to the service-connected Type II diabetes mellitus.

4.  Whether a Substantive Appeal received on June 7, 2007, was timely filed.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to March 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for coronary artery disease, hyperlipidemia, and actinic keratosis.  The Veteran submitted a Notice of Disagreement (NOD) in June 2006.  A Statement of the Case (SOC) was issued by the RO in December 2006.  The Veteran submitted his Substantive Appeal (on VA Form 9) in June 2007.  In a subsequent June 2007 rating decision, the RO informed the Veteran that his Substantive Appeal was untimely.  His June 2007 statement was treated as a petition to reopen his previously denied claims.  In August 2007, the RO issued a rating decision denying the Veteran's petition to reopen his previously denied claims for entitlement to service connection for coronary artery disease, hyperlipidemia, and actinic keratosis.  In October 2007, the Veteran submitted a timely NOD with respect to the August 2007 rating decision.  In March 2008, the Veteran submitted a timely NOD with respect to the June 2007 rating decision.  SOCs were issued by the RO on these issues, and the Veteran then perfected timely appeals regarding his new and material evidence claims and his timeliness claim.

In July 2010, the Veteran testified at a Board hearing before the undersigned at the RO in Waco, Texas.  A transcript of the hearing has been associated with the record.

The issues of whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease, to include as secondary to herbicide exposure and to include as secondary to the service-connected Type II diabetes mellitus, and whether a Substantive Appeal received on June 7, 2007, was timely filed, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2008, the Veteran filed his Substantive Appeal for the claims of whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis and hyperlipidemia.

2.  On September 29, 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for the claim of whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis was requested.

3.  On July 15, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for the claim of whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia was requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis by the Veteran has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for the claim of whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia by the Veteran has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed his Substantive Appeal (on VA Form 9) in August 2008 for the claims of whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis and hyperlipidemia.  Subsequently, on September 29, 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for the claim of whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis was requested.  On July 15, 2010, prior to the promulgation of a decision in the appeal, the Board also received notification from the Veteran that a withdrawal of his appeal for the claim of whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia was requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

ORDER

The appeal of the claim of whether new and material evidence has been received to reopen a claim of service connection for actinic keratosis is dismissed.

The appeal of the claim of whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

Following the certification of these remaining claims to the Board in November 2008, additional medical evidence was added to the claims file in August 2010.  In response, the Board sent the Veteran a letter in April 2012 asking whether he waived his right to have the RO consider this additional evidence in the first instance.  In response, the Veteran notified the Board in April 2012 that he wanted his appeal remanded back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudications.  Then, readjudicate the Veteran's claims of: (1) whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease, to include as secondary to herbicide exposure and to include as secondary to the service-connected Type II diabetes mellitus; and, (2) whether a Substantive Appeal received on June 7, 2007, was timely filed.  If the determinations remain unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


